Citation Nr: 1236826	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-26 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to an initial rating higher than 10 percent for left lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to December 1967. 

This matter is e before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran was afforded a VA examination in April 2009.  In April 2010, in his substantive appeal, the Veteran stated that his neurological impairment had increased in severity since 2009.

As the Veteran has described a material change in the disabilities, a reexamination under 38 C.F.R. § 3.327 is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of impairment of his right and left lower extremity peripheral neuropathy.  

The Veteran's claims file must be made available to the examiner for review.




2.  After the development has been completed, readjudicate the claims for initial ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


